Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the State Department of Social Services, dated December 29, 1976 and made after a statutory fair hearing, which affirmed a determination of the local agency to disallow petitioner’s application for a special grant to purchase furniture and furnishings. Determination annulled, on the law, without costs or disbursements, petition granted, and respondents are directed to provide petitioner with the requested special grant. Petitioner and her infant son resided with her mother until December, 1976. Upon the eviction of the family, petitioner moved into an unfurnished apartment. That was the first time she established a home and was the first time she was head of the household. As such, petitioner was entitled to relief pursuant to subdivision (6) of section 131-a of the Social Services Law and 18 NYCRR 352.7 (a) (1). Martuscello, J. P., Damiani, Shapiro and O’Connor, JJ., concur.